Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Citation of Relevant Prior Art 

1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Yung (US 20070129894 A1) describes a central management component in communication with the laboratory management system, wherein the central management component identifies at least one pre-defined set of instrument instructions for controlling the operation of the plurality of instruments or for communicating with the plurality of instruments. This central management component has at least one data structure that identifies the logical location of the plurality of logical components including the at least one sample analyzer logical component. In one specific embodiment, additional instruments having associated logical components can be added to the management system by updating the data structure as to the logical location of the logical component of the additional instrument. The logical components can be added such that the management component is made aware of the logical location of the logical components associated with the instrument, and the additional instrument can be controlled by a user via the user-interfaced client that is connected to the central 

	Margrey (US 6192320 B1) describes a server for storing databases, including patient demographics and analysis results and for permitting automatic retrieval and storage of data on an interactive basis by a plurality of computers. A plurality of analytical instruments at remote locations each interacting with a remote computer, having a display, to activate and interact with the analytical instrument. 

	Balwani (US 20160292393 A1) describes receiving by a laboratory associated computer system (LACS) a request from a subject for a laboratory test, wherein the laboratory test is to be performed with a biological sample from the subject; providing by the LACS an identifier code to the subject in response to the request, wherein the identifier code comprises or is linked to information regarding the laboratory test to be performed with the sample from the subject; obtaining at a sample processing device a vessel containing the biological sample from the subject, wherein the vessel is associated with the identifier code 
	
	Engel (US 2009/0313347 A1) describes Capability to record relevant aggregated data via a test and measurement instrument interface through a software agent. The agent resides within the test and measurement instrument and gathers the information when activated. The information can be measurement data; 

	Showalter (US 2005/0038676 A1) describes  an interface point network (IPN) and a method for communication with a laboratory information system using an IPN, wherein the IPN includes at least one host computer in communication with at least one laboratory instrument, the laboratory information system and an interface point server in communication with the host computer and the laboratory information system, the interface point server being configured to function as a communication interface between the host computer and the laboratory information system in a manner responsive to a predetermined communication protocol.	

	Yung (US 2004/0042471 A1) describes a communications and control system for a biological laboratory having at least one user-interfaced client for controlling and monitoring biological assays and a plurality of instruments, each with at least one associated logical component, for obtaining identification information about biological samples, the system comprising: a plurality of logical components for the instruments that receive commands from the laboratory management system 



	Yung (US 2004/0034478 A1) describes a control and communications system for a biological laboratory having at least one sample analyzer and biological data processor, the system comprising: a client component having a user interface that allows a user to gain access and control or monitor the operation of biological instruments in the biological laboratory; a plurality of instrument components associated with each of the plurality of instruments, wherein the plurality of instrument components include an instrument component for a 
	
	SHOWALTER , EP 1779317 A1, 02-May-2007,  G06Q 50/00 describes an interface point network (IPN) and a method for communication with a laboratory information system using an IPN, wherein the IPN includes at least one host computer in communication with at least one laboratory instrument, the laboratory information system and an interface point server in communication with the host computer and the laboratory information system, the interface point server being configured to function as a communication interface between the host computer and the laboratory information system in a manner responsive to a predetermined communication protocol. Use of bar code and RFID labels for tracking samples and in maintaining sample data is described.

	Yung (US 2005/0106736 A1) describes a method for controlling the operation of a laboratory, the method comprising: associating at least one analyzer component with at least one biological analyzer wherein the at least one analyzer component translates received instructions into commands recognized by the at least one biological analyzer directing the at least one biological analyzer to conduct analyses and provide data indicative of the analyses; maintaining a directory providing information as to the logical location and parameters of each analyzer component within the laboratory allowing a client component to access the at least one biological analyzer and implement at least one process to direct 

	Showalter (US 2007/0196909 A1) describes an interface point network (IPN) and a method for communication with a laboratory information system using an IPN, wherein the IPN includes at least one host computer in communication with at least one laboratory instrument, the laboratory information system and an interface point server in communication with the host computer and the laboratory information system, the interface point server being configured to function as a communication interface between the host computer and the laboratory information system in a manner responsive to a predetermined communication protocol. Use of bar code and RFID labels for tracking samples and in maintaining sample data is described.

	JOLLY, WO 2003/010612 A2, 06-Feb-2003, G05B 19/042 describes multifunction interface device for use inter alia in conducting laboratory procedures. It offers a novel means for a user to assemble an experimental configuration using suggested hardware building blocks and carry out physically .
EXAMINER’S AMENDMENT
2	.An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. William S. Morriss on June 10, 2021.


(Currently Amended) A method comprising: 
remotely facilitating setup and monitoring performance of experimental studies associated with laboratory instruments, by performing acts 
a)	transmitting setup data to a location of the subject laboratory instrument on which a requested study comprising one or more tests is to be performed;
b)	updating a set of one or more study progress values for the subject laboratory instrument indicating the requested study is either complete or in progress; and 
c)	updating a set of one or more data collection progress values for the subject laboratory instrument indicating data for the requested study has been captured or reviewed or printed. 

Drawing objection
3.	Drawing figure 2, 3, 4, 5c, 6, 7, 8, 9, 10, 11, 12-14, 17, 18 filed on appears not clear, not legible (37 CFR 1.84 (p)(1)) crowed together view  (37 CFR 1.84 (h)).
Allowable Subject Matter
4.	Claims 1-10 are allowed.
Reasons for Allowance
5.	The following is an examiner's statement of reasons for allowance:
Independent claim 1 contains allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

The primary reason for the allowance of claim 1 is the inclusion of remotely facilitating setup and monitoring performance of experimental studies associated with laboratory instruments, by performing acts comprising, for a subject laboratory instrument:  transmitting setup data to a location of the subject laboratory instrument on which a requested study comprising one or more tests is to be performed. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 2-10 are allowed due to their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1 .111(b) and MPEP 707.07(a).
MPEP 714.14 state:  Under the decision in Ex parte Quayle, 25 USPQ 74, 1935 C.D. 11; 453 OG 213 (Comm’r Pat. 1935), after all claims in an application have been allowed the prosecution of the application on the merits is closed even MPEP § 714.12 and § 714.13. See MPEP § 714.20 for amendments entered in part. See MPEP § 607 for additional fee requirements. See MPEP § 714 for non-compliant amendments.

MPEP 714.20 (C): In an application in which prosecution on the merits is closed, i.e., after the issuance of an Ex Parte Quayle action, where an amendment is presented curing the noted formal defect and adding one or more claims some or all of which are in the opinion of the examiner not patentable, or will require a further search, the amendment in such a case will be entered only as to the formal matter. Applicant has no right to have new claims considered or entered at this point in the prosecution. 

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).




Contact information

6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene, can be reached on 571-272-4107. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TUNG S LAU/           Primary Examiner, Art Unit 2862
Technology Center 2800 
June 10, 2021